DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 31-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the recitation “and a planar outer surface portion that is positioned at a center of at least one of the legs in a circumferential direction” seeks to introduce new matter because of the use of “at least” which implies that one leg could have a planar outer surface portion while the other leg could have a non-planar outer surface portion. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a cylindrical outer surface portion that extends circumferentially around the central axis, and a planar outer surface portion that is positioned at a center of at least one of the legs in a circumferential direction, wherein the planar outer surface portion extends from an axial height above a bottom of the U-shaped recess to an axial height below the bottom of the U-shaped recess with at least part of the planar outer surface portion being at a same axial height as at least part of the cylindrical outer surface portion, and wherein the planar outer surface portion is not recessed radially from respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction” renders the claim vague and indefinite because it fails to clearly recite structure of the Applicant’s invention.  Fig. 15 shows resilient finger or leg 91b to have a planar outer surface portion, the planar outer surface portion extending above and below the bottom of the U-shaped recess along a longitudinal axis of the resilient finger or leg. The claim recites “axial height” which renders the claim vague and indefinite because a reference plane or axis is not recited.  It is suggested that the distance along a longitudinal axis of the pressure element be used instead of axial height to avoid confusion.  The recitation “the planar outer surface portion is not recessed radially from respective outer surfaces directly connected to the planar outer surface portion in the circumferential direction” renders the claim vague and indefinite because it is unclear what specific structure is being claimed. The planar outer surface portion is recessed radially at least from the outer surface portions defined by the outwardly directed portions 92. 
In claim 40, the recitation “the respective outer surfaces” renders the claim vague and indefinite because there is only one outer surface.  It is suggested that Applicant use alternate language such as “respective outer surface portions.”
Appropriate correction is required.


Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered by the Examiner and are not found to be persuasive with respect to the rejections of claims 1 and 31-42, as discussed in this office action. 
Applicant’s arguments with respect to the rejections under 35 USC 102(e) over Farris et al. are found to be persuasive.  Accordingly, the Examiner is withdrawing the rejections. 
Allowable Subject Matter
Claims 43-49 are allowed.  Non application of prior art to claims 1 and 31-42 indicates allowable subject matter provided the rejections made in this office action are overcome. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 29, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775